EXHIBIT 10.3

AMENDMENT NO. 4 TO

AMENDED AND RESTATED

STOCKHOLDERS’ AGREEMENT

THIS AMENDMENT NO. 4 (this “Amendment”) to the Amended and Restated
Stockholder’s Agreement, dated as of November 12, 2004 of Mobile Satellite
Ventures GP (“MSV GP”), as amended from time to time (the “Agreement”) is hereby
adopted by the stockholders of MSV GP this 25th day of September 2006.

WHEREAS, the Agreement provides that it may be amended by the written agreement
of the holders of a majority of the Shares (as such terms are defined in the
Agreement);

WHEREAS, the Stockholders executing this Amendment, who together hold a majority
of the Shares, wish to amend the Agreement as set forth herein, which amendment
shall be effective as to all Stockholders from and after the date hereof; and

WHEREAS, capitalized terms used in this Amendment but not defined herein shall
have the meanings ascribed thereto in the Agreement.

A. NOW THEREFORE, the parties hereto hereby agree as follows:

1. Deletion of Section 3(k). Paragraph (k) of Clause 3 of the Agreement is
hereby deleted in its entirety.

2. Amendment of Section 7. Clause 7 of the Agreement is hereby amended to read
in its entirety as follows:

“Transfer of Shares. Following the direct or indirect transfer, pledge, mortgage
or disposition of, either voluntarily or involuntarily (a “Transfer”), any
Shares by any Stockholder, such Shares shall remain subject to the provisions of
this Agreement, and the transferee shall execute and deliver to General Partner
a written agreement to be bound by this Agreement in form and substance
reasonably satisfactory to General Partner. Notwithstanding the foregoing,
except as set forth in Section 2(b)(i) with respect to Transfers to an Investor
Group Assignee, in connection with transfers of Limited Partnership Interests
pursuant to Sections 8.2(c) or (d) of this Agreement, no transferee shall have
the right to designate directors pursuant hereto.”

2. Effect of Amendment. All the provisions of this Amendment shall be deemed to
be incorporated in, and made a part of, the Agreement; and the Agreement, as
supplemented and amended by this Amendment, shall be read, taken and construed
as one and the same instrument, and except as expressly amended hereby, the
terms and conditions of the Agreement shall continue in full force and effect.
All references to “this Agreement” in the Agreement or to the words “hereof,”
“hereunder” or “herein” or words of similar effect in the Agreement shall mean
the Agreement as amended hereby.



--------------------------------------------------------------------------------

3. Severability. Should one or more of the provisions of this Amendment be
determined to be illegal or unenforceable, each other provision of this
Amendment shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

MOTIENT CORPORATION

By:

  /s/ Robert Macklin Name:   Robert Macklin Title:   Senior Vice President,
General Counsel and Secretary MOTIENT VENTURES HOLDING INC.

By:

  /s/ Robert Macklin Name:   Robert Macklin Title:   Secretary MVH HOLDINGS INC.

By:

  /s/ Robert Macklin Name:   Robert Macklin Title:   Secretary SKYTERRA
COMMUNICATIONS, INC.

By:

  /s/ Robert Lewis Name:   Robert Lewis Title:   Senior Vice President, General
Counsel and Secretary MSV INVESTORS LLC By:   MSV Investors Holdings, Inc.,  
Its Managing Member

By:

  /s/ Robert Lewis Name:   Robert Lewis Title:   Senior Vice President COLUMBIA
SPACE (QP), INC.

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Treasurer COLUMBIA
CAPITAL EQUITY PARTNERS III (QP), L.P. By:   Columbia Capital Equity Partners
III, L.P., as General Partner

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

COLUMBIA SPACE (AI), INC.

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Treasurer COLUMBIA
CAPITAL EQUITY PARTNERS III (AI), L.P.

By:

  Columbia Capital Equity Partners III, L.P., as General Partner

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Chief Financial
Officer COLUMBIA SPACE PARTNERS, INC.

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Treasurer COLUMBIA
CAPITAL EQUITY PARTNERS III (CAYMAN), L.P.

By:

  Columbia Capital Equity Partners (Cayman) III, Ltd., as General Partner

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Chief Financial
Officer COLUMBIA CAPITAL INVESTORS III, LLC. By:   Columbia Capital Equity
Partners III, L.P., as General Partner

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Chief Financial
Officer COLUMBIA CAPITAL EMPLOYEE INVESTORS III, L.L.C. By:   Columbia Capital
III, L.L.C., its Manager

By:

  /s/ Donald A. Doering Name:   Donald A. Doering Title:   Chief Financial
Officer SPECTRUM SPACE IV PARALLEL, INC.

By:

  /s/ Randy Henderson Name:   Randy Henderson Title:   Treasurer



--------------------------------------------------------------------------------

SPECTRUM EQUITY INVESTORS PARALLEL IV, L.P. By:   Spectrum Equity Associates IV,
L.P.   Its General Partner

By:

  /s/ Randy Henderson Name:   Randy Henderson Title:   General Partner SPECTRUM
SPACE EQUITY INVESTORS IV, INC.

By:

  /s/ Randy Henderson Name:   Randy Henderson Title:   Treasurer SPECTRUM EQUITY
INVESTORS IV, L.P.

By:

  Spectrum Equity Associates IV, L.P.   Its General Partner

By:

  /s/ Randy Henderson Name:   Randy Henderson Title:   General Partner SPECTRUM
SPACE IV MANAGERS, INC.

By:

  /s/ Randy Henderson Name:   Randy Henderson Title:   Treasurer SPECTRUM IV
INVESTMENT MANAGERS’ FUND, L.P.

By:

  /s/ Randy Henderson Name:   Randy Henderson Title:   General Partner TMI
COMMUNICATIONS DELAWARE, LIMITED PARTNERSHIP 3924505 Canada Inc., its general
partner

By:

     Name:   Title:  